DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Amendment
The Amendment filed on 02/02/2022 has been entered.  In the Amendment claims 1, 2, 7, 10-11, 16-18 and 23 are currently amended.  Claims 1-3, 5-7 and 10-24 are currently pending.
References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
Applicant's arguments filed 02/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that because there is some flex in the rigid lumbar panel of Cropper that this does not change its essential character as a stiff component that is not intended to be pliable in a manner as to create a flexible feature in the device of Cropper.  Applicant’s Remarks 02/01/2022, page 8.  Examiner respectfully disagrees.  Cropper discloses that the lumbar panel 
Applicant argues that the second strap spans the full back to the sides of the body, whereas in the figures and paragraph 66 of Cropper, the lumbar panel over the spine is flanked by two other panels that are positioned directly over “right or left muscle groups” adjacent to the wearer’s spinal region.  Applicant’s Remarks 02/01/2022, page 8.  Examiner respectfully submits that Applicant has not claimed that the second strap spans the full back, only that the second strap spans the pelvis or lower back, as Cropper does.  For at least this reason, the argument that Cropper does not disclose the second strap spans the pelvis or lower back is not persuasive.
	Applicant argues that in Cropper’s belt there is only one way to wrap the belt of Cropper around the body of the user which is at the torso level above the pelvis thus Cropper does not disclose the band wraps around a “pelvis or lower back” of the subject.  Applicant’s Remarks, 02/01/2022, page 9.  Examiner respectfully disagrees.
	Assuming arguendo, as Applicant asserted, that Cropper does not disclose that the band wraps around a pelvis, Examiner respectfully submits that Cropper discloses that the band wraps around a lower back and thus the claim limitation is disclosed for at least this reason as the language recites that the band wraps around a pelvis or (alternatively) around a lower back.  For at least this reason, the argument is not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 7, line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the claim will be interpreted as –wherein each tension control system is positioned on the first and second sides of the body--.
The term “substantially” in claim 16, line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the claim will be interpreted as –wherein each tension control system is positioned on the first and second sides of the body--.
The term “substantially” in claim 23, line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art For the purposes of examination the claim will be interpreted as –wherein each tension control system is positioned on the first and second sides of the body--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10-11, 13, 15-18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan (US 5547462).
Regarding claim 1, Cropper discloses (Fig. 1) a tension band 1  (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s Specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]) comprising three or more flexible straps 3, 5, 7 (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7; Applicant’s Specification indicates that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]) , two flexible straps 5, 7 made of textile (lateral panels 29 and 31 [which are part of right attachment member  5 and left attachment member 7] may be made from an external durable woven nylon, formed as loop 

    PNG
    media_image1.png
    640
    1086
    media_image1.png
    Greyscale

an end of a first strap (left side attachment member 7) is coupled to an end of a second strap (lumbar panel 3) by a first tension control system 10, 11 81, 83, 91, 93 (cord system [Fig. 2] includes cords 10, eyelets 81, 83, tensioning handle 11, cord guides 91, 93, [0081]-[0086]), and the other end of the second strap (lumbar panel 3, annotated Fig. 1)  is coupled to an end of a 

    PNG
    media_image2.png
    308
    199
    media_image2.png
    Greyscale


at the sacroiliac region, or lumbosacral region (structure capable of this intended use; [0011]; [0013];[0055]; [0056]) and each tension control system can be independently operated by the human to adjust a tension of the band secured around the pelvis or lower back at said sacroiliac region or lumbosacral region (cords 9 and 10 part of dual independent cinching systems, [0081]and lumbar panel 3 is compressed against a spinal cord region as cords 9 and 10 are being tensioned and the pressure is coming from rear panels 33, 35 [part of right and left adjustment members 5, 7, respectively], [0083], [0055]).
	Cropper discloses the invention as described above.
	Cropper does not disclose a third strap made of textile.
	Lanigan teaches an analogous tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel)  is made of textile 44 (col. 2, lines 54-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the third strap of the tension band of Cropper, comprises textile, as taught by Lanigan, in order to provide an improved tension band that is more comfortable for the user to wear. 
	LaniganLanigan
Regarding claim 2, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper [0082]; ) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper, Fig. 1, cords 9 or 10 span the coupled ends of two straps; cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the human uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the  tension of the band around the pelvis or lower back at the sacroiliac region or lumbosacral region (Cropper [0013]; [0055]) by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, Cropper [0055]-[0056]).
Regarding claim 5, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to 
Regarding claim 7, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially on the first and second sides of the body (see annotated Fig. 7b above with regard to claim 1 showing each tension control system on the first and second sides of the body, Cropper, [0082], [0095]) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, [0081]).
Regarding claim 10, Cropper discloses a method [0031] of using a tension band 1 (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]) to apply pressure around a pelvis or lower back of a human’s body ([0055]), the tension band comprising three or more flexible straps 3, 5, 7  (Fig. 2, lumbar panel 3, right side attachment 
Cropper discloses the invention as described above.
	Cropper does not disclose  a third strap made of textile.
	Lanigan teaches an analogous method of using a tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel) is made of textile 44 (col. 2, lines 54-57).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the third strap of the method of using a tension 
Regarding claim 11, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper [0082]; ) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper, Fig. 1, cords 9 or 10 span the coupled ends of two straps; cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the human uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the  tension of the band around the pelvis or lower back at the sacroiliac region or lumbosacral region (Cropper [0013]; [0055]) by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, Cropper [0055]-[0056]).
Regarding claim 13, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to 
Regarding claim 15, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension adjustment mechanism (Cropper, Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, Cropper, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35).
Regarding claim 16, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper, Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially on the first and second sides of the body (see annotated Fig. 7b above with regard to claim 1 showing each tension control system on the first and second sides of the body, Cropper, [0082], [0095]) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper, [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-
 	Regarding claim 17, Cropper discloses a method [0031] of making the tension band 1 (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Applicant’s Specification indicates the tension band is comprised of multiple strips of material [straps] coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043])  comprising the steps of connecting three or more flexible straps 3, 5, 7 (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7 are connected, [0055]; Applicant’s Specification indicates that straps refer to a continuous length of a material [e.g. a textile strap] incorporated into a tension band, [0043]; When compressed by application of back orthosis 1, lumbar panel 3 flexes along the vertical curvature of the wearer’s spine, [0058]; thus lumbar panel 3 is flexible; lateral segments 29 [part of strap 5] and 31 [part of strap 7] may comprise flexible elements, [0067]), two flexible straps 5, 7 made of textile (lateral panels 29 and 31 [which are a part of right attachment member 5 and left attachment member 7] may be made from an external durable woven nylon, formed as a loop material, [0065], [0067],configured to form a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist and torso [0055]), wherein [see annotated Fig. 1 above with regard to the claim 1 rejection]  an end of a first strap (left side attachment member 7) is coupled to an end of a second strap (lumbar 
Cropper discloses the invention as described above.
	Cropper does not disclose a third strap made of textile .
Lanigan teaches an analogous method of making a tension band (col. 2, lines 10-17) comprising analogous three or more straps 14, 16, (front panel 14, tightening belt 16 having left and right sides, col. 2, lines 17-31, Fig. 1) wherein an analogous third strap 14 (front panel 14)  is made of textile 44 (col. 2, lines 54-57).  
	
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that connecting three or more flexible straps of the method for using a tension band of Cropper comprises connecting a third strap made of textile, as taught by Lanigan, in order to provide an improved method for making a tension band that provides a tension band that is more comfortable for the user to wear (
	Regarding claim 18, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system 9, 10, 81, 83, 11, 13, 91, 93 (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93, Cropper, [0082]) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93, Cropper, [0082]) operatively associated with a tension member having a length (cords 9 or 10) which spans the coupled ends of the two straps coupled by each tension control system (Cropper Fig. 1, cords 9 or 10 span the coupled ends of two straps (cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side 
	Regarding claim 20, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses that the tension adjustment mechanism (tensioning handle 13 and guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Cropper Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 [end of first strap]) and the tension adjustment mechanism (tensioning handle 11, guides 91, 93) of the second tension control system is affixed proximal to the end of the third strap (Cropper Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 [end of third strap]).
	Regarding claim 22, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses, each tension adjustment mechanism (Cropper, Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that 
	Regarding claim 23, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses each tension control system (Cropper Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially at the first and second sides of the body (see annotated Fig. 7b above with regard to the claim 1 rejection showing each tension control positioned substantially at the first and second sides of the body, Cropper, [0082], [0095])) when the band is secured around the pelvis or lower back at the sacroiliac or lumbosacral region (Cropper [0055]; capable of this intended use; lumbar panel 3 is connected with two independent cord systems [tension control systems] that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine,  Cropper [0081]).
Regarding claim 24, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses, each tension adjustment mechanism (Cropper Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (Applicant’s specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35).
Claim 3, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan (US 5547462)  and in further view of Modglin (US 2014/0221893).
Regarding claim 3, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous tension band 10 (spinal orthosis 10) comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, [0023], [0024]) and a reel 44 (cable take-up 44 which may be provided as a reel, [0028]) affixed proximal to one of the coupled ends of said two straps ([0028]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the tension adjustment mechanism of the tension 
Regarding claim 12, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Cropper Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous method of using a tension band 10 (spinal orthosis 10)  to provide pressure around a back of a human’s body ([0008]), the tension band comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, [0023], [0024]) and a reel 44 (cable take-up 44 which may be provided as a reel, [0028]) affixed proximal to one of the coupled ends of said two straps ([0028]).

Regarding claim 19, Cropper in view of Lanigan discloses the invention as described above and Cropper further discloses the tension member is a cable (cords 9 and 10; Applicant’s specification indicates lace is equivalent to cable,  [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Cropper Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Cropper Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
Cropper in view of Lanigan does not explicitly disclose that the tension adjustment mechanism is a reel.
Modglin teaches an analogous method of making a  tension band 10 (spinal orthosis 10) comprising the steps of connecting two analogous straps (Fig. 1, Fig. 5, [0024]), the tension band comprising two analogous coupled  straps 12 and 26 (waist portion 12, side member 26, 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide as the tension adjustment mechanism of the method of making  the tension band of Cropper in view of Lanigan, a reel affixed proximal to one of the coupled ends of said two straps, as taught by Modglin, in order to provide an improved method for making the tension band that results in a tension band that uses an alternative mechanism that facilitates adjusting tension of the tension band.  
Claim  6, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cropper (US 2013/0289461) in view of Lanigan ( US 5547462 ),  in view of Modglin (US 2014/0221893), and in further view of Soderberg (US 2014/0123449)
Regarding claim 6, Cropper in view of Lanigan and in further view of Modglin discloses the invention as described above.
	Cropper in view of Lanigan and in further view of Modglin does not explicitly disclose the cable has two ends housed within the reel of the tension adjustment mechanism.
	Soderberg teaches an analogous tension device (shoe, Fig. 10G) having an analogous cable 1054 (lace 1054) and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly, [0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism ([0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the cable with which the reel of the tension 
Regarding claim 14, Cropper in view of Lanigan and in further view of Modglin discloses the invention as described above.
	Cropper in view of Lanigan and in further view of Modglin does not explicitly disclose the cable has two ends housed within the reel of the tension adjustment mechanism.
	Soderberg teaches an analogous method of using a tension band including an analogous tension device (shoe, Fig. 10G) having an analogous cable 1054 (lace 1054)  and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism ([0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly [0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that in the method of using the tension band of Cropper in view of Lanigan and in further view of Modglin the cable with which the reel of the tension adjustment mechanism is operatively associated, has two ends housed within the reel of the tension adjustment mechanism, as taught by Soderberg, in order to provide an improved method of using a tension band that includes use of a tension band that allows for micro-adjustments.
 	Regarding claim 21, Cropper in view of Lanigan and in further view Modglin discloses the invention as described above .

	Soderberg teaches an analogous method of making an analogous tension device (shoe, Fig. 10G) having an analogous cable 10 54 (lace 1054)  and analogous reel 1052 (reel assembly 1052) of a tension adjustment mechanism ([0081]) wherein the cable has two ends housed with the reel of the tension adjustment mechanism (both ends of the first lace 1054 are coupled with the reel assembly [0081], Fig. 10G).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that in the method of making the tension band of Cropper in view of Lanigan and in further view of Modglin the cable, with which the reel of tension adjustment mechanism is operatively associated, has two ends housed within the reel of the tension adjustment mechanism, as taught by Soderberg,  to provide an improved method of making a tension band where the tension band made allows for micro-adjustments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786             

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786